Title: To Alexander Hamilton from George Washington, 4 November 1790
From: Washington, George
To: Hamilton, Alexander


Mount Vernon Novr. 4th. 1790.
Sir
I have received your letter of the 28th. ultimo. The measures which you have taken to forward the building and equipment of the revenue Cutters, and to procure information respecting proper characters to be appointed inferior Officers, meet my approbation.
You will please to inform Captain Law of his appointment, and furnish him with instructions similar to those you have given to the other Commanders.
I am, Sir, Your most Obt. Servant
Go. Washington
P.S. Captain Taylor declines his appointment & I am not informed of a person qualified to receive it.
